Citation Nr: 0516684	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anemia, including 
as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for scoliosis, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for Epstein-Barr virus, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for hearing loss 
disability, including as due to an undiagnosed illness.

7.  Entitlement to service connection for allergies, 
including as due to an undiagnosed illness.

8.  Entitlement to service connection for post-traumatic 
stress disorder, including as due to an undiagnosed illness.

9.  Entitlement to service connection for temporomandibular 
joint syndrome, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1987 and from January to May 1991.  She served with the 32nd 
Aeromedical Evacuation Group in Riyadh, Saudi Arabia in 
January 1991.  Her primary specialty was A90250 Medical 
Service Specialist.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The issues of service connection for post-traumatic stress 
disorder and temporomandibular joint syndrome are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has anemia which has not been attributed to a 
known clinical diagnosis.

2.  The veteran does not currently have chronic fatigue 
syndrome.  

3.  The veteran has chronic fatigue which has not been 
attributed to a known clinical diagnosis.

4.  The veteran does not currently have scoliosis or 
objective indications of spine disability.

5.  Epstein-Barr virus was not manifest in service and is 
unrelated to service.

6.  The veteran does not currently have hearing loss 
disability.

7.  Allergic rhinitis had its onset in service.  


CONCLUSIONS OF LAW

1.  Anemia is presumed to have been incurred in Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  Chronic fatigue is presumed to have been incurred in 
Persian Gulf service.  38 U.S.C.A. § 1110, 1117 (West 2002); 
3.317 (2004).

4.  Scoliosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

5.  Epstein-Barr virus disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

6.  Hearing loss disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

7.  Allergic rhinitis was incurred in peacetime service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a January 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that she 
should submit pertinent evidence in her possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with her claim.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA examinations were conducted in 2002 and 2003.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  

In Mayfield v. Nicholson, U.S. Vet. App. No. 02-1077 (Apr. 
14, 2005), the Court indicated that there must be adequate 
notice, process, and no prejudice if notice was out of order.  
VCAA notification predated adjudication of this claim.  Thus, 
there was no timing-of-notice error in this case.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and no additional pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by the VA or by the claimant, and there is no other 
specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

§ 1117. Compensation for disabilities occurring in Persian 
Gulf War veterans
 
(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
(A) during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or
(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
 
(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):
(A) An undiagnosed illness.
(B) A medically unexplained chronic multisymptom illness ( 
such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.
 
(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time shall be made following 
a review of any available credible medical or scientific 
evidence and the historical treatment afforded disabilities 
for which manifestation periods have been established and 
shall take into account other pertinent circumstances 
regarding the experiences of veterans of the Persian Gulf 
War. 

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection previously established under this section is no 
longer warranted--
(A) a veteran who was awarded compensation under this 
section on the basis of the presumption shall continue to 
be entitled to receive compensation under this section on 
that basis; and
(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before 
that date shall continue to be entitled to receive 
dependency and indemnity compensation on that basis.
 
(2) This subsection shall cease to be effective on September 
30, 2011. 
 
(d)(1) The Secretary shall prescribe regulations to carry out 
this section. 
 
(2) Those regulations shall include the following:
(A) A description of the period and geographical area or 
areas of military service in connection with which 
compensation under this section may be paid.
(B) A description of the illnesses for which compensation 
under this section may be paid.
(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such 
illness.
 
(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 
 
(f) For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:
(1) Fatigue.
(2) Unexplained rashes or other dermatological signs or 
symptoms.
(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper or lower 
respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.
 
(h)(1) If the Secretary determines with respect to a medical 
research project sponsored by the Department that it is 
necessary for the conduct of the project that Persian Gulf 
veterans in receipt of compensation under this section or 
section 1118 of this title participate in the project without 
the possibility of loss of service connection under either 
such section, the Secretary shall provide that service 
connection granted under either such section for disability 
of a veteran who participated in the research project may not 
be terminated. Except as provided in paragraph (2), 
notwithstanding [FN1] any other provision of law any grant of 
service-connection protected under this subsection shall 
remain service-connected for purposes of all provisions of 
law under this title. 
 
(2) Paragraph (1) does not apply in a case in which--
(A) the original award of compensation or service 
connection was based on fraud; or
(B) it is clearly shown from military records that the 
person concerned did not have the requisite service or 
character of discharge.
 
(3) The Secretary shall publish in the Federal Register a 
list of medical research projects sponsored by the Department 
for which service connection granted under this section or 
section 1118 of this title may not be terminated pursuant to 
paragraph (1).
 
38 U.S.C.A. § 1117

38 C.F.R. § 3.317, Compensation for certain disabilities due 
to undiagnosed illnesses.

 (a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; or

(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue

(2) Signs or symptoms involving skin

(3) Headache

(4) Muscle pain

(5) Joint pain

(6) Neurologic signs and symptoms

(7) Neuropsychological signs or symptoms

(8) Signs or symptoms involving the respiratory system (upper 
or lower)

(9) Sleep disturbances

(10) Gastrointestinal signs or symptoms

(11) Cardiovascular signs or symptoms

(12) Abnormal weight loss

(13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

Analysis

As a threshold matter, the Board notes that service records 
indicate that the veteran served in the Southwest Asia 
Theater of operations from January 1991 to May 1991, which is 
during the applicable time period.  The veteran reports 
combat but does not provide any satisfactory lay or other 
evidence of service incurrence or aggravation of the claimed 
disabilities.  Accordingly, 38 U.S.C.A. § 1154(b) is not for 
application.

Anemia

The veteran has appealed the denial of service connection for 
anemia.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  

Anemia is not reported in service medical records or on 
periodic service examination in December 1995.  Her 
hematocrit was normal in November 1995.  The veteran's 
hematocrit was low in January 2002 and in February 2002.  
Mild anemia was assessed.  In May 2003, Dr. O'Brien reported 
that over the last few years she had tested positive for 
chronic anemia.  The Board accepts his statement that the 
veteran's anemia was fully worked up and included even a full 
colonoscopy as evidence of an undiagnosed illness because the 
October 2003 VA examiner did not attribute the veteran's past 
anemia to a known clinically diagnosed illness.  Dr. 
O'Brien's statement is accepted also as evidence that the 6 
month period requirement has been met.  The Board concludes 
that the requirements of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are met.  Accordingly, service connection 
for anemia due to undiagnosed illness is warranted.



Chronic fatigue syndrome and chronic fatigue

The veteran has appealed the denial of service connection for 
chronic fatigue syndrome.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service.  

Chronic fatigue syndrome is not reported in service medical 
records or on periodic service examination in December 1995.  
Fatigue was diagnosed on VA examination in February 2002.  In 
May 2003, Dr. O'Brien stated that other than anemia and 
elevated Epstein-Barr titers, multiple work-ups had not 
revealed an explanation for her chronic fatigue.  Chronic 
fatigue syndrome has not been diagnosed, and the Board is 
satisfied that it does not exist, since the VA examiner in 
October 2003 examined the veteran and indicated that chronic 
fatigue syndrome was not found.  His diagnosis is more 
probative than a June 2002 Vet Center diagnosis of "Chronic 
Fatigue Syndrome (per pt's medical records)" since none of 
the veteran's medical records which have been submitted 
contain a diagnosis of it.  Accordingly, service connection 
is not warranted for chronic fatigue syndrome.  

However, Dr. O'Brien has indicated that she has chronic 
fatigue which multiple work-ups have not revealed an 
explanation for.  Additionally, the VA examiner in October 
2003 diagnosed chronic fatigue due to multifactorial origin.  
We are left with the impression that private and VA examiners 
accept that the veteran has chronic fatigue rather than 
chronic fatigue syndrome and that they have suspicions as to 
its etiology, including by the October 2003 VA examiner's 
diagnosis of chronic fatigue of "multifactorial" origin.  
However, this does not rise to the level of a known clinical 
diagnosis.  In essence, there is evidence that the veteran 
has chronic fatigue which has not been attributed to a known 
clinical diagnosis.  Accordingly, service connection is 
warranted for chronic fatigue due to undiagnosed illness.  



Scoliosis

The veteran has appealed the denial of service connection for 
scoliosis.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  

On VA Persian Gulf examination in February 2002, the veteran 
reported scoliosis since 1996.  Physical examination of her 
back revealed no costovertebral angle tenderness, and her 
neurological system was intact.  The impression was history 
of scoliosis with convexity to the right.

In October 2001, the veteran stated that a chiropractor had 
told her she had scoliosis.

A VA examination report from October 2003 states that X-rays 
of the lumbar spine in 2001 were normal and that X-rays of 
the thoracic spine were ordered for the current examination 
to establish scoliosis.  The report states that the veteran 
did not have any complaints due to scoliosis and that the 
diagnosis was scoliosis not found, with negative X-rays of 
the thoracic spine.  The Board rejects the June 2002 Vet 
Center report as satisfactory evidence of scoliosis.  The 
report contains an Axis III diagnosis of "Scoliosis (per pt. 
report)".  The health care provider did not add anything to 
the veteran's statement that she has scoliosis.

The Board concludes that the veteran does not have scoliosis 
or objective indications of chronic spine disability.  X-rays 
were obtained to establish the diagnosis of scoliosis and the 
X-rays were negative.  Moreover, the veteran did not have any 
complaints at the time of the October 2003 VA examination and 
no objective indications of chronic disability were present.

The Board finds that the October 2003 diagnosis indicating 
that the veteran does not have scoliosis outweighs the 
diagnoses of scoliosis reported by the veteran.  The October 
2003 examiner examined the veteran and considered X-rays and 
no corroborating evidence of scoliosis has been submitted by 
the veteran.  The negative evidence outweighs the bare 
diagnoses of scoliosis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Epstein-Barr virus

The veteran has appealed the denial of service connection for 
Epstein-Barr virus.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  

Epstein-Barr virus is not reported in the service medical 
records.  On periodic service examination in December 1995, 
she reported that her health was good, and clinical 
evaluations were normal.

In October 2001, results of an EBV test showed evidence of 
past infection but were negative for current, recent, or 
reactivation infection.  

A January 2003 VA medical record reports that the results of 
Epstein-Barr virus titering that month were consistent with 
old infection but no new or reactivated infection.  The 
January 2003 VA medical record shows that there is no current 
disability from Epstein-Barr virus.  The high titers over the 
past few years reported by Dr. O'Brien in May 2003 are not 
evidence of current disability.  In essence, post-service 
records demonstrate that there was an infection and that it 
is not reactivated.  There is no probative evidence that the 
virus was manifest in service, related to service, or 
currently disabling, and it is not an undiagnosed illness.



Hearing loss disability

The veteran has appealed the denial of service connection for 
hearing loss disability.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service.  For VA compensation and 
pension purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  

On periodic service evaluation in December 1995, the veteran 
reported hearing loss.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
15
20
LEFT
5
5
0
10
20

On VA audiological evaluation in October 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
25
LEFT
10
5
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

Hearing loss disability as defined by 38 C.F.R. § 3.385 is 
not currently shown.  The October 2003 VA examination reports 
slight right ear high frequency sensorineural hearing loss.  
Such is not a qualifying chronic disability and the left ear 
hearing was normal.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran has asserted that she has anemia, chronic fatigue 
syndrome, scoliosis, Epstein-Barr virus, and hearing loss, 
and she claims they are related to service.  While her 
specialty was A90250 Medical Service Specialist, she has not 
provided any significant substantive statements.  The 
specific medical evidence which indicates that she does not 
have anemia, chronic fatigue syndrome, scoliosis, and hearing 
loss disability is more probative than her statements and her 
claims of service connections.  Furthermore, the service 
medical records and the December 1995 periodic service 
examination report outweigh her claim of a service connection 
for Epstein-Barr virus.  In light of the above, service 
connection is not warranted for anemia, chronic fatigue 
syndrome, scoliosis, Epstein-Barr virus, or hearing loss 
disability.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Allergies

The veteran has appealed the denial of service connection for 
allergies.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  

On service evaluation in June 1983, the veteran's nose had 
boggy turbinates and the assessment was seasonal allergies.  
In December 1983, the veteran had pale boggy turbinates.  On 
allergy clinic consultation in December 1983, her nasal 
mucosa was normal with good air flow on clinical evaluation.  
In April 1984, she had 2+ edema of the turbinates.  On 
evaluation in January 1986, she had nasal mucosal swelling 
and clear drainage and the assessment was allergic rhinitis 
verse upper respiratory infection.  She had nasal mucosal 
swelling on evaluation in February 1986.  She had 2-3+/4 
edematous turbinates on service evaluation in March 1986 and 
the assessment was upper respiratory infection -- probable 
allergic rhinitis.   In November 1986, she had boggy 
turbinates.  In May 1990, she reported a history of allergic 
rhinitis.  On service evaluation in February 1992, she had 
nasal edema and erythema and the assessment was seasonal 
allergic rhinitis.   The veteran denied having or having had 
chronic or frequent colds, sinusitis, and hay fever, and 
reported a history of an allergic reaction to sulfa in 
childhood on service examination in December 1995, and 
clinical evaluation of her nose was normal at the time.  She 
reported seasonal allergies with a runny nose in January 
2002, and in October 2003, chronic allergic rhinitis was 
diagnosed.  

The Board accepts that allergic rhinitis was manifest in 
service and that it has continued since service.  Allergic 
rhinitis and allergies were reported in service and she was 
seen multiple times in service.  She had boggy turbinates, 
mucosal swelling, and clear drainage in service.  In January 
2002, a history of seasonal allergies with a runny nose was 
reported, and in October 2003, a history of allergies 
starting while on active duty and of being on Allegra and 
Flonase was reported.  Chronic allergic rhinitis was 
diagnosed in October 2003.  All of this is credible evidence 
of continuity of allergic rhinitis since service.

In light of the above, service connection is warranted for 
allergic rhinitis.  


ORDER

Entitlement to service connection for anemia due to 
undiagnosed illness is granted.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for chronic fatigue due to 
undiagnosed illness is granted.

Entitlement to service connection for scoliosis is denied.  

Entitlement to service connection for Epstein-Barr virus is 
denied.

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for allergies is granted.


REMAND

Post-traumatic stress disorder

The veteran was treated for anxiety in January 1991.  She 
reported financial problems and that she was trying to get 
re-established vocationally.  The assessment was adjustment 
to civilian life.  She denied nervous trouble of any sort on 
periodic service examination in December 1995.  In November 
2001, she claimed service connection for PTSD.  In February 
2002, she reported tiredness since 1991, and the impression 
was fatigue.  She was assessed with PTSD and depression in 
March 2002.  In April 2002, the diagnosis was rule out 
anxiety disorder verses post-traumatic stress disorder and 
depression.  In June 2002, diagnoses of PTSD and dysthymic 
disorder were reported.  

In May 2003, M.B. indicated that the veteran was exposed in 
Saudi Arabia to prisoners of war who had severe combat 
wounds.  In June 2003, the veteran stated that she was 
exposed to scud attacks in Riyadh in January 1991, and M.B.'s 
May 2003 report and a November 2002 report from the Center 
for Unit Records Research indicate that there were scud 
attacks in Riyadh while the veteran was there.  

In October 2003, a VA PTSD examination was conducted.  The 
veteran reported being bombed in Desert Storm.  After the 
examination, depression and anxiety disorder were diagnosed 
and a provisional diagnosis of post-traumatic stress disorder 
was rendered.  The examiner stated that a definite diagnosis 
may be made only after further results from psychological 
testing.  The examiner commented that she would like to see 
results of psychological testing to see if the veteran met 
the criteria for post-traumatic stress disorder.  
Psychological tests were conducted and a November 2003 
psychology assessment is of record.  The MMPI2 PTSD scale and 
the Mississippi test were borderline for PTSD.  The 
impression was that there was a picture of mixed somatic, 
anxiety, and depressive features with general mild to 
moderate support for PTSD.  

In light of the evidence, it is necessary to have the PTSD 
examiner who examined the veteran in October 2002 examine the 
veteran again, review the psychological test results, and 
render an opinion with reasons as to whether the veteran has 
PTSD, and if so, whether any of it is due to her exposure to 
scud attacks and prisoners of war with wounds.  If that 
examiner is not available, another examiner should perform 
the examination.

Temporomandibular joint syndrome

The veteran complained of clicking of the temporomandibular 
joint with pain in January 1986.  There was no evidence of 
noise or pain on examination.  A mouth guard was suggested at 
night.  The veteran had braces removed from her teeth in 
January 1991.  A soft mouth guard was made and she reported 
interest in using a mouth guard to control bruxing and act as 
a retainer.  On VA evaluation in March 2000, she complained 
of right ear pain.  The health care provider indicated that 
she may be having some symptoms related to temporomandibular 
joint syndrome.  X-rays of the temporomandibular joints were 
normal and probable dental neuralgia pain was assessed.  A 
medical opinion to indicate whether the veteran has 
temporomandibular joint syndrome, bruxism, and/or dental 
neuralgia and whether they are related to in-service 
manifestations is necessary.

Accordingly, the claims are REMANDED to the agency of 
original jurisdiction (AOJ) for the following action:  

1.  The examiner who examined the veteran 
in October 2003 should examine the veteran 
again, review the November 2003 
psychological test results, and render an 
opinion with reasons as to whether the 
veteran has PTSD, and if so, whether any 
of it is due to exposure to scud attacks 
and prisoners of war with wounds.  If that 
examiner is not available, another 
examiner should perform the examination.  
The claims folder should be made available 
to the examiner.  

2.  A VA examination should be conducted 
for the veteran's temporomandibular joint 
syndrome claim.  The examiner should 
render a medical opinion which indicates 
whether the veteran has temporomandibular 
joint syndrome, bruxism, and/or dental 
neuralgia and whether they are related to 
in-service manifestations.  The claims 
folder should be made available to the 
examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

If the veteran has or can obtain evidence, that evidence must 
be submitted by her.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


